DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/12/22 have been fully considered but they are not persuasive.
On page 5 Applicant explains that subject matter from previously dependent claims was incorporated into claim 1. On pages 5-6 Applicant argues Boyden doesn’t disclose silicone fixing elements to the surface of the stent. On pages 6-7 Applicant then argues Kim likewise doesn’t teach the silicone layer. On page 7, Applicant argues Ishikawa and Shin likewise don’t teach the silicone layer. 
The Examiner again respectfully agrees, noting that none of the above references were used to teach this limitation in the previous (or current) rejection of record.
Also, to note, Applicant refers multiple times to Ishikawa not being applied by the Examiner against the subject matter of claim 15, but the Examiner notes Ishikawa was applied to the subject matter of claim 15. This is reflected on page 11 of the office action mailed 04/13/22. However, since claim 15 is cancelled this is not considered relevant.
On page 8 regarding Silver, Applicant argues Silver’s silicone covering covers the sensor surface, so the sensor surface can contact blood, and argues the covering does not fix the sensor or a circuit including the sensor to the stent. 
The Examiner respectfully disagrees, pointing out Silver states outright that the semi-permeable membrane is made of silicone, and is bonded to the stent lying under the sensor via thermal bonding (e.g. belting), or mechanical interfit (i.e. direct engagement).  See [0179] which was recited by the Examiner in the rejection mailed 04/13/22. 
On page 8 Applicant next agrees that the silicone covering is bonded to the underlying stent. Applicant concludes accordingly that neither the silicone tubular sheath surrounding the stent or the attachment of the stent to the sensor results in fixing the sensor or its electronic components to the underlying stent. Applicant relies upon suggestion that the sensor is attached directly to struts to support this conclusion.
The Examiner respectfully yet firmly disagrees: if a stent covering which extends over a sensor component and a stent acts to join the two together physically, it inherently is helping attaching the sensor component to the stent. Whether the sensor is also attached to the stent struts via another method doesn’t interfere with the fact that the silicone’s extent over the sensor and attachment to adjacent stent aids in the coupling of the two elements together, as the claim requires. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 20090163965 A1) hereinafter known as Boyden in view of Kim et al. (US 20150134044 A1) hereinafter known as Kim and evidenced by Shaw et al. (US 20040106841 A1) hereafter known as Shaw, further in view of Ishikawa et al. (US 6423056 B1) hereinafter known as Ishikawa, and further in view of Silver et al. (US 20060079740 A1) hereinafter known as Silver.
Regarding claim 1 Boyden discloses a stent ([0074] the implantable device can include a stent) having terminal ends (this is understood to be inherent with any object) and having a photosensitizer ([0189]-[0191] the implantable medical device’s outer surface 104 can include a disinfecting active agent reservoir at the outer surface; disinfecting agents within the reservoirs include photosensitizers. While a reservoir isn’t necessarily a “coating”, the Examiner notes the equivalence in the art of a reservoir on an outer surface with a coating on the outer surface. The person of ordinary skill in the art at the time the invention was filed would have found these to be equivalent in the art/an obvious substitution. See for example Shaw [0056]); the stent comprising:
a circuit ([0030]) comprising:
an LED configured to emit a predetermined wavelength of light (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Boyden discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see Figure 7 item 108; [0077] LED emitting with specific wavelength emissions);
a power receiving portion for wirelessly receiving radio frequency power from a power transmitting portion of an external operating apparatus and for converting the radio frequency to electric power (this is likewise stated as a “functional limitation “of the power receiving portion, which the power-receiving portion is understood capable of achieving (see explanation above). See also Figure 7 item 724; [0120]-[0123] the transcutaneous energy transfer system receives inductive power from an inductive source and converts it into energy to power the LEDs),
a communication portion for wirelessly receiving a control command from an external operating apparatus (this is also stated as a “functional limitation” of the communication portion (see explanation above). See also [0013], [0091] the controller 130 is operatively coupled (wirelessly) to the excitation component, and receives control information to control part of the stimulus),
a second control portion for applying, based on the control command, electric power to the LED to emit the predetermined wavelength of light to the photosensitizer in order to provide photodynamic therapy to a tumor (This is stated as an intended use of the applied electric power (see explanation above). See also Figure 7 item 130; [0091], [0101] the controller controls the excitation component 106’s wavelength, [0190]-[0191], [0208] the disinfecting agents on the stent includes photosensitizers which can receive energy from the LEDs and the surrounding tissue is accordingly heated. If desired, this heat could be used “to provide photodynamic therapy to a tumor” as the claim requires.);
but is silent with regards to the control portion providing power to the ends of the stent to heat the stent itself,
the circuit including a power storage portion to store the converted electric power and a deliver it to the circuit again,
and a nontoxic silicone layer which coats various components and fixes the circuit to the stent.
However, regarding claim 1 Kim teaches a stent (Figure 2 item 100) with terminal ends (Figure 2 shows at least two ends (left and right)) which are capable of receiving electric power (this is stated as an “functional limitation” (see explanation above). The stent is capable of receiving power. See [0039] electricity can be connected to the stent) to cause an electric current to flow between ends (this is likewise a “functional limitation”. The power is understood to be capable of causing current to flow. See also [0039] when power is provided current flows at locations between the ends), the flow causing heating of the stent (this is a “functional limitation” (See explanation above) which the current is understood capable of achieving. See also [0039] cauterization occurs when tissue is heated) and being capable of  controlling a temperature of the stent as it is heated to provide hyperthermia to a tumor (this is stated as a “functional limitation” of the stent (see above). A raised temperature is understood to be capable of providing hyperthermia tumor).
Boyden and Kim are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Boyden by having the stent itself heat such as is taught by Kim in order to allow the stent to provide a cauterizing function to the element itself. While the LED elements of Boyden are described as being disinfecting ([0023]) and/or treating scar formation ([0024]), it is possible that other complications might arise after implantation and ablation, cauterizing, or other higher heat-related functions might be desirable in an implant. This dual-purpose stent would eliminate the need for secondary surgeries or further implants/treatment, thus reducing the risk to the patient and allowing various treatments with one implant.
Further, the Examiner notes that since Boyden is already receiving inductive power from a wireless source, the person of ordinary skill in the art would have found it likewise obvious for the power for supplying current/power/heat to the stent to likewise be wireless and originate from the same source as the power in Boyden, in order to eliminate multiple power sources and simplify the system/combination.
Further, regarding claim 1 Ishikawa teaches wherein internal medical devices which receive RF power are known to include a power storage portion for storing the converted electric power and providing stored power to the circuit (Figure 7 item 712; Column 11 lines 60-66). Boyden and Ishikawa are involved in the same field of endeavor, namely RF power induced implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Boyden Kim Combination so that there is an internal power storage portion such as is taught by Ishikawa in order to provide a home for the received power so it can be stored briefly before use, thus decreasing the stent’s reliance on constant stimulation for activation. 
Further, regarding claim 1 Silver teaches a stent wherein a (nontoxic) silicone coating fixes electronics thereto ([0179] silicone membrane and tubular sheath which surrounds the surfaces of the stent as well as the electronics in order to adhere the two components together via thermal bonding or mechanical interfit; implantable silicone is considered nontoxic). Boyden and Silver are involved in the same field of endeavor, namely stents with electronic components. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Boyden Kim Combination so that a silicone covering secured the electronics of the Combination to the stent such as is taught by Silver in order to ensure the electronics are properly and integrally secured to the stent with a biocompatible coating, thus increasing the confidence of attachment of the electronics to the implantable stent of Boyden and preventing release of the electronics which could cause adverse reactions and/or death of a patient if it came loose after implantation.
Regarding claim 6 the Boyden Kim Combination teaches the stent of claim 1 substantially as is claimed,
wherein Boyden further discloses a sensor configured to detect a biochemical environment in which the stent is inserted (this is stated as a “functional limitation” of the sensor (see explanation in the rejection above). See also [0125]-[0138]), wherein the second control portion is capable of wirelessly transmitting an output of the sensor (this is stated as an “intended use” of the control portion (see explanation above). If the control portion is capable of transmitting anything it is capable of transmitting the sensor output. See also [0145], [0146], [0152] the control means is operably coupled to the sensors; [0013] wireless communication).
Regarding claim 8 the Boyden Kim Combination teaches the stent of claim 1 substantially as is claimed,
wherein Boyden further discloses a nontoxic silicone layer coating on the inner or outer surface of the stent, which coats at least one of the power receiving portion, second communication portion, or second control portion ([0070] the implantable device 102 has one or more surfaces covered in biocompatible silicone; see also Figures 2, 7 the device includes the control and power elements).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Kim as is applied above and further in view of Shin et al. (US 20110022151 A1) hereinafter known as Shin.
Regarding claim 10 the Boyden Kim Combination teaches the stent of claim 7 substantially as is claimed,
but is silent with regards to the stent comprising an inner stent and outer stent with an insulating layer lying therebetween.
However, regarding claim 10 Shin teaches an outer stent and inner stent forming a concentric structure along at least a portion of a length of the stent and a nontoxic insulating layer is disposed in the concentric structure between the inner and outer stents (Figures 1-2 shows outer stent 1, inner stent 3, and a silicone coating 2 ([0011])). Boyden and Shin are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Boyden Kim  Combination so that it included any known structure of a stent, such as the structure of Shin since Boyden doesn’t go into detail of the structure of the stent and the person of ordinary skill would have found it obvious to utilize any known stent structure for the construction of the stent. In particular, Shin’s stent is described as being beneficial for biliary stent usage. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/19/22